Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-15-00346-CV

                                 Peter Henry NAUMBURG,
                                         Appellant

                                              v.

                               Neida Courtney NAUMBURG,
                                         Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CV-15-000043
                        Honorable M. Rex Emerson, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
appeal are assessed against appellant.

       SIGNED September 16, 2015.


                                               _________________________________
                                               Sandee Bryan Marion, Chief Justice